FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 2, 2022

                                      No. 04-22-00264-CV

                    IN THE INTEREST OF E.J.D.L.G., MINOR CHILD,

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01970
                          Honorable Monique Diaz, Judge Presiding


                                         ORDER

        On April 5, 2022, the trial court signed a final judgment terminating appellant’s parental
rights to the child who is the subject of this case. Because this is an accelerated appeal, the
notice of appeal was due to be filed on April 25, 2022. See TEX. R. APP. P. 4.1(a), 26.1(b), 28.4;
TEX. FAM. CODE ANN. § 263.405(a). A motion for extension of time to file the notice of appeal
was due to be filed on May 10, 2022. See TEX. R. APP. P. 26.3. On May 4, 2022, appellant filed
his notice of appeal and a motion for extension of time to file the notice of appeal. In his motion,
appellant states that he was not provided notice of the termination order. Appellant’s motion is
GRANTED, and we have jurisdiction over this appeal.

         On May 17, 2022, and on May 24, 2022, court reporter Diana Guerrero filed notifications
of late record. On May 19, 2022, court reporter Sachiko Nagao filed a notification of late record.
All notifications of late record are NOTED, and it is ORDERD that the reporter’s record is due
on or before June 3, 2022. The court reporters are reminded that this is an accelerated appeal of
an order terminating the appellant’s parental rights, which must be disposed of by this court
within 180 days of the date the notice of appeal was filed. See TEX. R. JUD. ADMIN. 6.2. Given
the time constraints governing the disposition of this appeal, further requests for extensions of
time will be disfavored.


       It is so ORDERED on June 2, 2022.

                                                                     PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT